u.s. vepar~Case   2:19-cv-06912-CJC-PLA Document
            meat ot'Justice              ` 23 y, 535✓        PROCESS
                                                    Filed 03/10/20      RECEIPT
                                                                   Page 1 of 6 PageAND
                                                                                    ID #:379
                                                                                         RETURN
United States Marshals Service                                            ~    ~    ~   ~                  See "Instructioris,for Sei~~~ice ofPrnces.c b~ U.S. Marshal"

 PLAINTIFF                                                                                                                    COURT CASE NUMBER

     ~-t-a ►~.e G ood~~~ , iv~G .                                                                                            't~t-Cv- 0(~~t iZ-C~ -pLA )(
 DEFENDANT                                                                                                             `~     TYPE OF PROCESS

C:opS=~n~►~o -A~- P~Pc~►~i c..a lcca~ c~Y-~d ~ 2~ t, ~ l,~ ~fi o~ ~~.k~-~~0 ►'1
                           NAME OF INDMDUAL, COMPANY, CORPORA ON, ETC. TO SERVE OR DESCRII'TION OF PROPERTY TO SEIZE OR CONDEMN

        SERE                     v~e~l~~                                            ,~S mss.
                 AT           DRESS (Street or RFD, Apartm t No., Ci          State and ZIP Code)


SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                           Number of process to be
                                                                                                                             served with this Form 285
  ~.l.n r1~t i ~-uI ~~ 1l,G~~~~ --nm ~D ►"tS                                                                                 Number of parties to be
`~S~i~ ~ g1r~ ~;p                                                                                                            served in this case
                                                                                                                             Check for service
              t nc ~~.P ~e s'. C~ CI CX'~ -1 1                                                                               on U.S.A.
SPECIAL INSTRUCTIONS O1rOTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERV[CE (Include Business and Alternate Addresses,
All Telephone Numbers, andEstimated Times Availablefor Service
  ~.n~                       ~,l!           Q~S~-''~ ~~ o~-~~o~' ~ ern ~C~,~ M-i,~                                                           ~~,
                                                       Cx-C.C~~.~ril~-
Signature of A   mey other Originator requesting service on behalf of:        ~ PLAINTIFF                  TELEPHONE NUMBER                        DATE
                                                                                   DEFENDANT                 6     ~                                ~ ~ $!Z 'lJ

                        SPACE B        OW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Iacknowledge receipt for the total    Total Process    District of        District to       Signature of Authorized USMS Deputy or Clerk                     Dat
number of process indicated.                           Origin             Se
(Sign only for USM 285 if more
than one USM285 is submitted)                          NO'                    °~~

Ihereby certify and return thatI ❑have personally served , ❑have legal evidence of service, ❑have executed mown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

    I hereby certify and rehun that I am unable to locate the individual, company,corporation, etc. named above (See remarks below)
Name and title of individual served (ijnot shown above)                                                                     I Date                 Time                 ~~
                                                                                                                                                                            pm

Address (complete only different than shown above)                                                                           Signature of U.S. Mazshal or Deputy




Service Fee           Total Mileage Charges      Forwazding Fee           Total Charges         Advance Deposits     Amount owed to U.S. Marshal* or
                      (including endeavors)                                   ~    ~                                (Amount of Refund*)
                                                                                                                                              C _r     N
                                                                                                                                           [`7 f.
                                                                                                                                                "      C?

REMARKS                                                                                                                                      ~
                                                                                                                                             --+`^:;   ~,
                                                                                                                                          ~       rF

                                                                         Served on: ;~ ~~°~-dZ C~<<)                                          ~
                                                                                                                                              ' p                      r
                                                                                                                                           ~~~                         ~
                                                                     Mailed On: :~ ~2 b'{~ GtL                                             ~~:~:~ -p                   ~
                                                                                                                                           m-Y,t` ~
                                                                                                                                           u•n ~`
                                                                                                                                            ;~

                                                                                                                                                 '~,M► ''~




                                                                                                                                                                   Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                               Rev. 11/18
              Case 2:19-cv-06912-CJC-PLA Document 53 Filed 03/10/20 Page 2 of 6 Page ID #:380
       Aftomey or Party without Attorney:                                                                                                              FOR COURT USE ONLY
          Yuri Mikulka, Esq.,SBN: Bar No. 185926
          Alston 8 Bird LLP
          333 S. Hope Street 16th Floor
          Los Angeles, CA 90071                                                                                  EMAIL ADDRESS(Optional):
       TELEPHONE No.: ~Z~ 3~ S7B-'I OOO                               FAJC No. (optwna~):(273)576-1100
       Attomey~or.~ JUDGMENT
                                                                                                         Ref No. or File No.:


       Insert name o/Court, and Judicial District and Branch Court:
          UNITED STATES DISTRICT COURT -

          P~aintile HOMEGOODS,INC.
       Defendant: CONSTANTINO A. PAPANICOLAOU, et.,al.


                                                                              HEARING DATE:                         TIME:         DEPT.:      CASE NUMBER:

           PROOF OF SERVICE                                                                                                                          CV-19-06912-CJC-PLA


     AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
      SERVED COPIES OF THE FOLLOWING DOCUMENTS:
       Notice of Levy(Enforcement of Judgment); Writ of Execution; Memorandum of Garnishee
      (Attachment-Enforcement of Judgment)
                        PARTY SERVED:                     WELLS FARGO ADVISORS
                    PERSON SERVED: ANDREINNA ELIZARRARAZ -LEAD TELLER -PERSON AUTHORIZED TO ACCEPT
                                   SERVICE OF PROCESS
    DATE &TIME OF DELIVERY:                               2/25/2020
                                                          2:17 PM
 ADDRESS, CITY, AND STATE:                                300 ESPLANADE DRIVE, SUITE 1250
                                                          OXNARD,CA 93036

 MANNER OF SERVICE:
      Personal Service - By personally delivering copies, pursuant to CCP.415.10




    Fee for Service:$ 225.00                                                                              I declare under penalty of perjury under the laws of the
            County: SANTA BARBARA                                                                         The State of California that the foregoing information
            Registration No.: 245                                                                         contained in the return of service and statement of
            All-N-One Legal Support, Inc.                                                                 service fees is true and correct and that this declaration
                                                                                                          was executed on February 28, 2020.
                 1541 Wilshire Blvd, Suite 405
                 Los Angeles, CA 90017                                                                                               ~
                (213)202-3990
                                                                                                          Signature:              ~          ~~               ~f
                                                                                                                                            Jeffrey aime


                                                                               PROOF OF SERVICE
982(a)(23)[New July 1, 1987]                                                                                                                                       Order#: 0166837/General
        Case 2:19-cv-06912-CJC-PLA Document 53 Filed 03/10/20 Page 3 of 6 Page ID #:381
 Attorney or Party without Attorney:                                                                                                                       FOR COURT USE ONLY
   Yuri Mikulka, Esq.,SBN: Bar No. 185926
   Alston 8 Bird LLP
   333 S. Hope Street 16th Floor
   Los Angeles, CA 9007'I                                                                                      EMAIL ADDRESS(Optional):
 TELEPHONE No.:(Y'I $~ S7G-'I OOO                               FAX No. (Optanal):(Y'I3~ 578-'I'I OO

.ananey~or: JUDGMENT
                                                                                                       Re/ No. or File No.:


 InseR name of Court, and Judicial District and Brench Court:

    UNITED STATES DISTRICT COURT -

   Plaintiff HOMEGOODS,INC.
 Defendant: CONSTANTINO A. PAPANICOLAOU,et.,al.

                                                                          HEARING DATE:                           TIME:                  DEPT.:   CASE NUMBER:
         PROOF OF SERVICE                                                                                                                                CV-19-06912-CJC-PLA
                     BY MAIL


1. I am over the age of 18 and not a party to this action. I am an Independent Contractor in the county where the
mailing occurred.

On February 28, 2020, after service under section CCP 415.10 was made, I mailed copies of the:

2. Notice of Levy (Enforcement of Judgment); Writ of Execution; Exemptions from the Enforcement of Judgments; Current Dollar
   Amounts of Exemptions from Enforcement of Judgments; Claim of Exemption (Enforcement of Judgment); Financial
   Statement(Wage Garnishment- Enforcement of Judgment)

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   LOS ANGELES, California, addressed as follows:

   a. Date of Mailing:                                           February 28,2020
   b. Place of Mailing:                                         Los Angeles, CA 90017
   c. Addressed as follows:                                     CONSTANTINO A. PAPANICOLAOU
                                                                3151 WEST 5TH STREET,# B
                                                                OXNARD,CA 93030



 am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at
LOS ANGELES, California in the ordinary course of business, pursuant to CCP. 684.120.




Fee for Service: $ 225.00                                                                                      declare under penalty of perjury under the laws of
        County: LOS ANGELES                                                                                  the The State of California that the foregoing
           Registration:# 2971                                                                               information contained in the return of service and
                                                                                                             statement of service fees is true and correct and that
           All-N-One Legal Support, Inc.                                                                     this declaration was executed on February 28, 2020.
           1541 Wilshire Blvd, Suite 405
           Los Angeles, CA 90017
          (213)202-3990
                                                                                                                              <-- _ ,,
                                                                                                        Signature:
                                                                                                                                              John    onzalez


                                                                     PROOF OF SERVICE BY MAIL
                                                                                                                                                                 Orderlt: 0766837/ma i Iproof
        Case 2:19-cv-06912-CJC-PLA Document 53 Filed 03/10/20 Page 4 of 6 Page ID #:382
 Attorney or Party without Attorney.                                                                                                FOR COURT USE ONLY
    Yuri Mikulka, Esq.,SBN: Bar No. 185926
    Alston &Bird LLP
    333 S. Hope Street 16th Floor
    Los Angeles, CA 90071                                                                     E-MAIL ADDRESS(Optional):
 TELEPHONE No.:(213 S7B-1 OOO            Fnx No. (optiona~):(213)576-1100
 Attorney ~or.~ JUDGMENT
                                                                                      Rel No. or File No.:



 Insert name o/Court, and Judicial District and Branch Court:

    UNITED STATES DISTRICT COURT -

   P~aintiff: HOMEGOODS,INC.
 Defendant: CONSTANTINO A. PAPANICOLAOU, et.,al.

                                                                      HEARING DATE:              TIME:          DEPT.:     CASE NUMBER:
         PROOF OF SERVICE                                                                                                         CV-19-06912-CJC-PLA
                     BY MAIL


1. I am over the age of 18 and not a party to this action. I am an Independent Contractor in the county where the
mailing occurred.

On February 28, 2020, after service under section CCP 415.10 was made, I mailed copies of the:

2. Notice of Levy(Enforcement of Judgment); Writ of Execution; Exemptions from the Enforcement of Judgments; Current Dollar
   Amounts of Exemptions from Enforcement of Judgments; Claim of Exemption (Enforcement of Judgment); Financial
   Statement(Wage Garnishment- Enforcement of Judgment)

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   LOS ANGELES, California, addressed as follows:

  a. Date of Mailing:                                            February 28, 2020
  b. Place of Mailing:                                          Los Angeles, CA 90017
  c. Addressed as follows:                                      CAP 2807, LLC
                                                                3151 WEST 5TH STREET,# B
                                                                OXNARD,CA 93030



 am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at
LOS ANGELES, California in the ordinary course of business, pursuant to CCP. 684.120.




Fee for Service: $ 225.00                                                                     declare under penalty of perjury under the laws of
        County: LOS ANGELES                                                                 the The State of California that the foregoing
           Registration:# 2971                                                              information contained in the return of service and
                                                                                            statement of service fees is true and correct and that
           All-N-One Legal Support, Inc.                                                    this declaration was executed on February 28, 2020.
           1541 Wilshire Blvd, Suite 405
           Los Angeles, CA 90017
          (213)202-3990

                                                                                       Signature:
                                                                                                                     J    n J. Gonzalez


                                                                   PROOF OF SERVICE BY MAIL
                                                                                                                                          Order/~: 0166837/ma iIproof
        Case 2:19-cv-06912-CJC-PLA Document 53 Filed 03/10/20 Page 5 of 6 Page ID #:383
 Altomey or PaAy without Attorney:                                                                                              FOR COURT USE ONLY
    Yuri Mikulka, Esq.,SBN: Bar No. 185926
    Alston ~ Bird LLP
    333 S. Hope Street 16th Floor
    Los Angeles, CA 90071                                                                  E-MAIL ADDRESS(Optional):
 TELEPHONE No.:(Y'I $~ 578-'I OOO        FAx No. (optional):(213)576-1100
 nttomeyfor. JUDGMENT
                                                                                   Ref No. or File No.:



 InseR name of Court, and Judicial DisMct and Branch Court:

   UNITED STATES DISTRICT COURT -

   Plaintill: HOMEGOODS,INC.
 Defendant: CONSTANTINO A. PAPANICOLAOU,et.,al.

                                                                   HEARING DATE:              TIME:          DEPT.:    CASE NUMBER:
         PROOF OF SERVICE                                                                                                     CV-19-06912-CJC-PLA
                     BY MAIL


1. I am over the age of 18 and not a party to this action. I am an Independent Contractor in the county where the
mailing occurred.

On February 28, 2020, after service under section CCP 415.10 was made, I mailed copies of the:

2. Notice of Levy (Enforcement of Judgment); Writ of Execution; Exemptions from the Enforcement of Judgments; Current Dollar
   Amounts of Exemptions from Enforcement of Judgments; Claim of Exemption (Enforcement of Judgment); Financial
   Statement(Wage Garnishment- Enforcement of Judgment)

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   LOS ANGELES, California, addressed as follows:

   a. Date of Mailing:                                         February 28, 2020
   b. Place of Mailing:                                       Los Angeles, CA 90017
   c. Addressed as follows:                                   CONSTANTINO A. PAPANICOLAOU
                                                              262 WEST HIGHLAND DRIVE
                                                              CAMARILLO, CA 93010



 am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at
LOS ANGELES, California in the ordinary course of business, pursuant to CCP. 684.120.




Fee for Service: $ 225.00                                                                  declare under penalty of perjury under the laws of
        County: LOS ANGELES                                                              the The State of California that the foregoing
           Registration: # 2971                                                          information contained in the return of service and
                                                                                         statement of service fees is true and correct and that
           All-N-One Legal Support, Inc.                                                 this declaration was executed on February 28, 2020.
           1541 Wilshire Blvd, Suite 405
           Los Angeles, CA 90017
          (213)202-3990

                                                                                    Signature:
                                                                                                                   John J. Gonzalez


                                                                 PROOF OF SERVICE BY MAIL
                                                                                                                                      Order#: 0166837/maiIproof
         Case 2:19-cv-06912-CJC-PLA Document 53 Filed 03/10/20 Page 6 of 6 Page ID #:384
 Attorney or Pally without Attorney:                                                                                             FOR COURT USE ONLY
    Yuri Mikulka, Esq.,SBN: Bar No. 185926
    Alston ~ Bird LLP
    333 S. Hope Street 16th Floor
    Los Angeles, CA 90071                                                                    E-MAIL ADDRESS(OpfionaQ:
 TELEPHONE No.:(Y'I S~ 576-1 OOO         FNc No. (optional):(213)576-1100
 Attomey~a: JUDGMENT
                                                                                     Re/ No. or File No.:


 Insert name of CouR, and Judicial District and Branch Court:
    UNITED STATES DISTRICT COURT -

   P~aintifl HOMEGOODS,INC.
 Defendant: CONSTANTINO A. PAPANICOLAOU,et.,al.

                                                                     HEARING DATE:              TIME:         DEPT.:    CASE NUMBER:
         PROOF OF SERVICE                                                                                                      CV-19-06912-CJC-PLA
                     BY MAIL


1. I am over the age of 18 and not a party to this action. I am an Independent Contractor in the county where the
mailing occurred.

On February 28, 2020, after service under section CCP 415.10 was made, I mailed copies of the:

2. Notice of Levy (Enforcement of Judgment); Writ of Execution; Exemptions from the Enforcement of Judgments; Current Dollar
   Amounts of Exemptions from Enforcement of Judgments; Claim of Exemption (Enforcement of Judgment); Financial
   Statement(Wage Garnishment- Enforcement of Judgment)

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   LOS ANGELES, California, addressed as follows:

   a. Date of Mailing:                                           February 28, 2020
   b. Place of Mailing:                                         Los Angeles, CA 90017
   c. Addressed as follows:                                     CAP 2801, LLC
                                                                262 WEST HIGHLAND DRIVE
                                                                CAMARILLO, CA 93010



 am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at
LOS ANGELES, California in the ordinary course of business, pursuant to CCP. 684.120.




Fee for Service: $ 225.00                                                                    declare under penalty of perjury under the laws of
        County: LOS ANGELES                                                                the The State of California that the foregoing
           Registration:# 2971                                                             information contained in the return of service and
                                                                                           statement of service fees is true and correct and that
           All-N-One Legal Support, Inc.                                                   this declaration was executed on February 28, 2020.
           1541 Wilshire Blvd, Suite 405
           Los Angeles, CA 90017
          (213)202-3990

                                                                                      Signat
                                                                                                                   Jo   J. Gonzalez


                                                                   PROOF OF SERVICE BY MAIL
                                                                                                                                       Orderly: 0166837/maiIproof
